Title: To George Washington from George Barlow Smith, 20 January 1794
From: Smith, George Barlow
To: Washington, George


          
            Sir
            Tregony Cornwall 20th Jany 1794
          
          I suppose you will be surprised to receive a letter from a person who you never saw or
            likely never heard of but from what I have been told by my Father I have reason to
            suppose that you are nearly related to me My Grandmother was born at Dorcester in
            Yorkshire whoes maiden name was Washington & I am Informed was a sister to you. I am at present a Lieut. of the British Navy on half pay but
            having a family my Pay is rather scanty for their Maintainance If you can recollect the
            relationship & woud Assist me it woud be doing a peice of Charity I have a sister at
            Philadelphia Married to Mr Alexander James Dallas who I understand is secretary to the
            state of Pensilvania whom I dare say you may have heard of—My Father was a Captain in
            the Army & latterly resided at Jamaica as Leit. Governor of Fort Charles—but died
            about ten years Since—& left four Children you may say Orphans—I shoud thank you to consider wether what I have wrote is not True & excuse the
            Liberty I have taken. & I remain with respect Your Obedient
            Humble Servt
          
            Geo. B. Smith
          
         